Citation Nr: 1601167	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-28 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Detroit, Michigan, which denied service connection for PTSD and declined to reopen service connection for a back disability.

The Veteran testified from Detroit, Michigan, at an October 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  An October 1971 RO rating decision denied service connection for a back disability, finding no evidence of a currently diagnosed back disability.  The Veteran did not file a timely notice of disagreement (NOD) following the October 1971 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the October 1971 rating decision relates to an unestablished fact of a current back disability necessary to substantiate a claim for service connection for a back disability.

3.  The Veteran was awarded a Purple Heart due to injury from driving over a large land mine during patrol while stationed in the Republic of Vietnam.  A back injury is consistent with the circumstances, conditions, and hardships of being involved in a motor vehicle land mine explosion during combat patrol.

4.  The Veteran has a current diagnosis of DDD of the lumbar spine.

5.  The Veteran had symptoms of DDD of the lumbar spine during active service.

6.  The Veteran had symptoms of DDD of the lumbar spine since service separation.

7.  The Veteran's DDD of the lumbar spine was incurred in service.

8.  The Veteran has a current diagnosis of PTSD.

9.  The PTSD stressor is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision denying service connection for a back disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the October 1971 rating decision is new and material to reopen service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability of PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision reopens the issue of service connection for a back disability and grants the issues of service connection for a back disability and an acquired psychiatric disability, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Back Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An October 1971 RO rating decision denied service connection for a back disability, finding no evidence of a currently diagnosed back disability.  The Veteran did not file a timely NOD following the October 1971 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the October 1971 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the October 1971 rating decision denying service connection for a back disability, VA has received additional medical evidence.  Both a November 2012 X-ray report and a January 2013 magnetic resonance imaging (MRI) report reflect that the Veteran has a current diagnosis of DDD of the lumbar spine.  Such evidence relates to an unestablished fact of a current back disability and could reasonably substantiate the issue of service connection for a back disability.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, lumbar spine DDD and PTSD are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Back Disability

The Veteran asserts that a currently diagnosed back disability, including DDD, originated during active service when the Veteran drove over a landmine and was injured after the vehicle flipped over from the explosion.  He reported or testified that he experienced symptoms of a back disability both in service and since service separation.

Initially, the Board finds that the Veteran is currently diagnosed with DDD of the lumbar spine.  As discussed above, both a November 2012 X-ray report and a January 2013 MRI report reflect that the Veteran has a current diagnosis of DDD of the lumbar spine.  

Next, the Board finds that the Veteran's back was injured during service.  The 
DD Form 214 reflects that the Purple Heart was awarded during service.  At the October 2013 Board videoconference hearing, the Veteran credibly testified that the Purple Heart was awarded after he was injured during patrol due to driving over a large land mine in February 1970.  The Veteran further testified that he woke up underneath the vehicle after the vehicle flipped from the explosion and he was knocked unconscious.  In an October 2013 lay statement, a fellow service member advanced seeing the Veteran's vehicle flying into the air after it hit a 250 pound land mine.  The lay statement noted that other service members riding in the vehicle died in the explosion.  The Board finds that a back injury is consistent with the circumstances, conditions, and hardships of being involved in a motor vehicle land mine explosion during a combat patrol.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); VAOPGCPREC 12-99.  

Finally, after a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of a back disability, later diagnosed as DDD of the lumbar spine, in service and since service separation (i.e., whether a back disability was "incurred in" service).  The evidence that weighs against an incurrence of a back disability in service includes service treatment records, which are absent for treatment for or diagnosis of a back disability or related symptomatology.  Further, no medical professional has opined, positively or negatively, as to the relationship between the currently diagnosed back disability of lumbar spine DDD and service.  

Favorable evidence includes the fact that the Veteran filed for service connection for a back disability less than a year after separating from service.  In the August 1971 claim, the Veteran advanced having "back aches related to services performed in Vietnam."  The Veteran received a VA examination in September 1971.  While no specific back disability was diagnosed (the X-ray was normal), the VA examiner did "diagnose" a "history of low back pain."

In the current June 2012 claim, the Veteran requested service connection for a back injury occurring after hitting a land mine during service in February 1970.  The Veteran conveyed having intermittent back pain since service separation in a November 2012 statement.  In the January 2013 NOD, the Veteran advanced having back issues since the in-service land mine explosion and corresponding motor vehicle accident.  Subsequently, in the September 2013 substantive appeal via VA Form 9, the Veteran conveyed having persistent back problems since the explosion.

At the October 2015 Board videoconference hearing, the Veteran credibly testified to noting back pain when completing a reemployment evaluation immediately after separating from service.  Further, the Veteran credibly testified to having back pain after the in-service land mine explosion that continued during and post-service.      

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's DDD of the lumbar spine is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had back disability symptoms that began during service and continued since service separation, which was later diagnosed as DDD of the lumbar spine, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the back disability (later diagnosed as DDD of the lumbar spine) began in service and was so "incurred in" service.  The finding that the Veteran has had back disability symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed DDD of the lumbar spine.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease); see also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. Mar. 3, 2009) (per curiam) (nonprecedential) ("in some cases, lay evidence will be competent and credible evidence of etiology"; low back injury in service, back complaints at service separation, lay evidence of post-service continuity of symptomatology).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed back disability of DDD of the lumbar spine is related to service, that is, was incurred in service.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's lumbar spine DDD, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with DDD of the lumbar spine approximately 40 years after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran being awarded a Purple Heart after being injured in a motor vehicle land mine explosion and lay statements establishing back disability symptoms during service and immediately after service, which continue to the present, tends to show that the symptoms of a back disability later diagnosed as DDD of the lumbar spine had onset during service, that is, shows that lumbar spine DDD was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for DDD of the lumbar spine have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A July 2013 VA treatment record concerning the Veteran's back notes that in addition to DDD the Veteran also had a diagnosis of lumbar strain.  Where a Veteran is diagnosed with multiple back disabilities, and it is unclear from the record which symptoms are attributable to each distinct back disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the DDD from the symptomatology of the lumbar strain (or any other back disability).  As such, the Board has attributed all identified back disability symptomatology to the now service-connected DDD of the lumbar spine, and the RO should consider all of the Veteran's lumbar spine symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for lumbar strain (or any other back disability).

Service Connection for an Acquired Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In this case, the Veteran has advanced that PTSD developed as a result of the motor vehicle land mine explosion addressed previously.  As discussed above, the Board has found that the Veteran was awarded a Purple Heart due to injury from driving over a large land mine during patrol while stationed in the Republic of Vietnam.  This in-service stressor is both consistent with circumstances, conditions, and hardships of combat patrol in the Republic of Vietnam, and is supported by the October 2013 lay statement from a fellow service member who witnessed the explosion and its aftermath.  The Veteran's in-service stressor is verified.

After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of PTSD.  The evidence against a finding of a current PTSD diagnosis includes the report from a November 2012 VA mental health examination for compensation purposes.  The VA examination report reflects that, upon examination, the VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  Further, no other mental health disability was diagnosed, and the Veteran was assigned a GAF of 97.

The evidence supporting a finding that the Veteran has a current diagnosis of PTSD includes the Veteran's private mental health treatment records.  A July 2012 psychological evaluation from a private psychologist, Dr. P, reflects that at the conclusion of the evaluation the Veteran was diagnosed with PTSD.  In July 2013, VA also received a private medical record from Dr. T, a licensed professional counselor.  The private mental health record reflects that after reviewing the DSM-IV criteria the Veteran was diagnosed with PTSD.  At the October 2015 Board videoconference hearing, the Veteran credibly testified to attending weekly mental health treatment for two to three months and informing both physicians about the in-service stressor of a motor vehicle land mine explosion.  As the private physicians had an accurate history of the Veteran's in-service stressor, and as the private physicians had experience treating the Veteran's symptoms, the Board finds the private opinions diagnosing PTSD to be of considerable probative value.  As such, resolving reasonable doubt in the Veteran's favor on this element of the claim, the Board finds that the Veteran has a current diagnosis of PTSD.


Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD.  The report from the November 2012 VA mental health examination reflects that the VA examiner found the Veteran's stressor was adequate to support a PTSD diagnosis.

Finally, the Board finds the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the recognized stressor.  As noted above, the VA examiner at the November 2012 VA mental health examination assessed that the Veteran did not have a current diagnosis of PTSD.  As such, no opinion was rendered by the VA examiner as to whether the recognized stressor contributed to a PTSD diagnosis.

At the October 2015 Board videoconference hearing, the Veteran credibly testified to having what may have been PTSD symptoms in service.  Further, the Veteran testified to feeling different after service than he did at service entrance.  The report from the July 2012 private psychological evaluation reflects that Dr. P opined that it was more likely than not that the diagnosed PTSD was related to the Veteran's time and experiences in the Republic of Vietnam, to include the motor vehicle land mine explosion.  The July 2013 mental health report also reflects that Dr. T opined that the Veteran's PTSD symptoms were related to the Vietnam service.  Resolving reasonable doubt in the Veteran's favor on this element of the claim, the Board finds that the diagnosed PTSD is related to the in-service stressor.

The Veteran has a current diagnosis of PTSD, an in-service stressor sufficient to support a diagnosis of PTSD, and the evidence of record is at least in equipoise on the question of whether the Veteran's PTSD symptoms are related to the in-service 

stressor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability of PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disability is granted.

Service connection for the back disability of DDD of the lumbar spine is granted.

Service connection for an acquired psychiatric disability of PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


